Citation Nr: 1606924	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to January 7, 2013, and 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 7, 2013.

3.  Entitlement to an effective date earlier than June 27, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran later appeared before the undersigned in a June 2015 hearing.  A transcript of it is of record. 


FINDINGS OF FACT

1.  Prior to January 7, 2013 the Veteran's PTSD has been manifested by occupational and social impairment no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  After January 7, 2013, the Veteran's PTSD manifested by occupational and social impairment with deficiencies in most areas.

3.  Prior to January 7, 2013, the Veteran's service-connected PTSD was not of such severity as to preclude substantially gainful employment, and warrant referral for extra-schedular consideration of TDIU.

4.  The date of June 27, 2011, is the earliest possible effective date for the award of service connection for PTSD.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent prior to January 7, 2013, for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 70 percent after January 7, 2013, for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for TDIU for the period prior to January 7, 2013, have not been met. 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).

4.  The criteria for an effective date earlier than June 27, 2011, for the award of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  The Veteran's VA medical and examination records and private records pertinent to the claims have been obtained and associated with his claims file. No outstanding evidence has been identified that has not otherwise been obtained.   The Philadelphia Naval Hospital records for treatment from July 1968 to August 1968, as alleged by the Veteran, have not been found.  See January 2015 PIES request.

The Veteran was also afforded multiple VA examinations. The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examinations included a review of the claims file.  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4) (2015). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A.  PTSD Rating Increase

The Veteran's PTSD is evaluated as 30 percent disabling prior to January 7, 2013, and 70 percent thereafter.  

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 30 percent disabling from June 27, 2011 to January 7, 2013, and as 70 percent disabling after January 7, 2013 under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in being able to establish and maintain effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with his coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Veteran underwent a PTSD VA examination in September 2011.  The Veteran endorsed chronic (nightly) sleep impairment, anger issues (but denied violence), hyperarousal, and hyperalertness.  He reported occasional anxiety and depression, with two prior suicidal gestures, intrusive thoughts, and occasional flashbacks.  The Veteran reported having friends with whom he socialized, and reported being a "workaholic" who never had any problems at work, and that he "buried" his problems and kept busy working.  The Veteran indicated that he was thinking of retiring after over 20 years of work, and denied missing any work time due to PTSD symptoms.  He related that his symptoms have increased over the past year and a half, and he cried several times during the examination.  The Veteran also endorsed having minimal contact with family members due to strained relationships resulting from his argumentative nature and irritability.  Further, the Veteran denied having any problems in crowds, having any substance abuse problems, or having a sense of a foreshortened future.  

Upon examination, the examiner noted that the Veteran was groomed appropriately, spoke coherently, was oriented, experienced no delusions or hallucinations, had no homicidal or any suicidal ideation, and had intact reasoning and judgment.  The Veteran's memory was intact, and his affect was "somewhat tearful and depressed."  The examiner assigned the Veteran a GAF of 53, indicative of moderate symptomatology.  The examiner noted that the Veteran was hospitalized twice, for short periods of time, in 1974, after two suicidal gestures, and that the Veteran "has not had any subsequent mental health treatment [or hospitalizations] since that time."  

The Veteran underwent another VA examination in January 2013.  His GAF score was 42, as the examiner deemed that there was a reduction in functioning since the September 2011 VA examination.  The examiner noted that the reduction was due to the Veteran retiring from work in April 2012, as retiring gave him more time to focus on his PTSD symptomatology.  The examiner related that the Veteran had "extremely intrusive and distressing" PTSD symptoms, had daily suicidal thoughts, significant feelings of guilt, loss of interest in things he previously enjoyed, had a depressed mood, difficulty making decisions and concentrating, and experienced sleep and fatigue and sleep impairment.  The Veteran also related that his mother has died two years, and the Veteran was upset that his PTSD symptoms caused him to avoid his immediate family.  The Veteran endorsed having a good marriage, and reported that his wife was "the best thing that has happened to him."  He also stated that he had a lot of friends, with whom he kept in regular contact, and that being friends with people was easy for him, but that he used to connect with people better before his active service.

The Veteran also related that the company for which he worked for over 20 years went out of business, and that he worked at another company for over two years before retiring in April 2012.  The Veteran reported never having any problems at work, and had worked 20 hours a day for the past 44 years."  Simultaneously he endorsed having regular verbal altercations with coworkers at his earlier, temporary positions.  He related that he was never fired from any jobs, and has never quit a job.  The Veteran told the examiner that moving down the shore from Philadelphia caused him to have commutes of over two hours, and that he would cry in his car due to depression.  The Veteran also related that he was in an automobile accident in 1971, about three years after he separated from service, and that he suffered a serious head injury in the accident which worsened his claimed depression and anxiety.  

Upon examination, the examiner noted that the Veteran had adequate grooming and good eye contact; was irritable and angry but cooperative (and less hostile as the interview went on); had no psychomotor disturbances; has normal speech; his mood was "sad;" he had a depressed, angry, and tearful affect; normal thought process; suicidal ideation, but no plan; no homicidal ideation; no delusions or paranoia; perceptual disturbances consisting of auditory (but no visual) hallucinations; had intact abstraction and was alert; and his memory and concentration were grossly intact.  

The Veteran underwent another VA examination in December 2013.  The Veteran reported having been married for over 30 years to his second wife, and having a very good relationship with her.  He additionally reported having reconciled with his mother before her death, and wanting to reconcile with his estranged siblings.  The Veteran related that he was employed for an extended period of time, and had no issues at work.  He stated that he attended both individual and group therapy, one bi-weekly and one bi-monthly.  He reported experiencing a serious motor vehicle accident in the early 1970s, and needing several sessions of both physical and psychiatric therapy after the accident to deal with the "anxiety-laden nightmares involving the accident and combat in Vietnam."

The examiner noted that the Veteran experienced anxiety, sleep impairment, suspiciousness, mild memory loss, and had difficulty adapting to stressful circumstances.  The Veteran was well-groomed, displayed appropriate affect, his mood was "in the middle," displayed no abnormal or inappropriate behaviors, had an open and cooperative attitude, his speech was normal, his thought content was normal, his insight and judgment were intact, his memory was moderately impaired, and he denied suicidal or homicidal ideations.  

The Veteran underwent yet another VA examination in April 2014, which was aimed at assessing whether or not his service-connected PTSD prevented him from sustaining any gainful employment.   The examiner noted that the previous three VA examinations, which showed mild impairment and the ability to sustain long-term gainful employment, assessed the Veteran's at times when his symptoms were not as severe as they were at the time of the April 2014 examination.  The examiner opined that the Veteran's symptoms have increased since he retired in April 2012, as he no longer had the distraction of work.  The examiner opined that the Veteran was no longer able to sustain gainful employment, both physical and sedentary, due to the increase in his PTSD symptoms.   

A review of the Veteran's post-service VA treatment records shows that he sought psychiatric treatment only in October-November 1974.  In July 2010, the Veteran reported a history of anxiety, depression, and suicidal efforts to the physician giving him a physical.  In July 2013, the Veteran's brother-in-law called an ambulance because the Veteran called him threatening to take his own life and relating that he was arranging his own funeral, as he perceived that his wife was going to leave him when she told him that she wished to visit her brother.  The Veteran was calmed and assessed not have any suicidal or homicidal ideation, and was released from the hospital the next day.  Otherwise, the Veteran's records are devoid of psychiatric treatment, complaints, or issues.  

In written statements, the Veteran has asserted that he has learned to bury his feelings and symptoms, that he had trouble concentrating on his last job before retirement, and that his PTSD symptoms increasingly interfered with his daily life. His statements also showed anger at VA and having to "prove to some bureaucrat that I was in Vietnam or what I witnessed in Vietnam."  See September 8, 2014 email.      

Based on the record, the Board finds that an evaluation of 30 percent is the proper evaluation assigned for the period prior to January 7, 2013.  As discussed above, the Veteran has several symptoms that more closely approximate a 30 percent evaluation including, in particular depressed mood and anxiety.  Other symptoms, including irritability, suspiciousness, chronic sleep impairment, and mild memory loss lead to an overall disability picture that warrants a 30 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has considered a higher evaluation of 50 percent disabling for the first period on appeal, but there is no evidence in the Veteran's medical records of symptoms that would warrant a schedular evaluation of a 50 percent or higher rating.  The Veteran did not experience flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  Although he did experience disturbances of motivation and mood and difficulty in establishing and maintaining effective relationships, as evidenced by him being estranged from family, he reported having many friends with whom he maintained regular contact, and having an excellent relationship with his wife. He also reported being a "workaholic," loving work, and excelling in his profession.                 Simply put, the Veteran's symptoms more closely approximated a 30 percent disability evaluation for the first period on appeal.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 50 percent or more is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The Veteran's own statements would provide evidence against this finding.  

Based on the record, the Board finds that an evaluation of 70 percent is the proper evaluation assigned for the period after January 7, 2013.  As discussed above, the Veteran has several symptoms that more closely approximate a 70 percent evaluation including, in particular, near-continuous depression and impaired impulse control (anger).  Other symptoms, including near-continuous anxiety, suspiciousness,  mild memory loss, sporadic auditory hallucinations, difficulty in adapting to stressful circumstances including work, suicidal ideation, and inability to establish and maintain effective relationships with family members lead to an overall disability picture that warrants a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has considered a higher evaluation of 100 percent disabling, but there is no evidence in the Veteran's medical records of any symptoms that would warrant a schedular maximum evaluation of 100 percent disablingat any time during the time frame on appeal.  The Veteran does not experience total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations (he has endorsed sporadic auditory hallucinations, but that is just one symptoms which would push him into the 100 percent disability category); grossly inappropriate behavior; persistent danger of hurting self or others (the Veteran had endorsed sporadic suicidal ideation, but no plan or intent); intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Simply put, the Veteran's symptoms more closely approximate a 70 percent disability evaluation for the second period on appeal.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The Veteran's own statements would provide evidence against this finding.  

In this regard, it is important for the Veteran to understand that not all evidence in this case supports the 30 and 70 percent ratings, let alone a 50 and a 100 percent rating for his PTSD.  The 30 and 70 percent ratings assigned herein acknowledge significant problems.  If the Veteran had not had multiple problems associated with his psychiatric disability, there would be no basis for a compensable evaluation, let alone 30 and 70 percent evaluations for the psychiatric disability, which are not always supported by the medical evidence cited above, for reasons cited above.  If the Veteran did not have the problems he has cited, there would be no basis for the ratings assigned.  A 30 percent disability evaluation is reflective of issues having a marked impact on the Veteran's daily life, and indicates, generally, a 30 percent reduction in the Veteran's ability to function.  A 70 percent disability evaluation is a highly significant disability evaluation, indicating, very generally, a 70 percent reduction in the Veteran's ability to function.  The Board hereby finds that the Veteran is entitled to 30 and 70 percent evaluations for the respective periods on appeal, as previously assigned.

Additionally, the Board has considered with the Veteran is entitled to an evaluation in excess of 30 and 70 percent for PTSD on an extraschedular basis.  The Board recognizes that the Veteran was hospitalized for alleged suicidal threats in July 2013 overnight, but was deemed calm and stable and released the next day. However, as noted, the overall disability picture does not include symptoms which are not encompassed by the schedular criteria for PTSD (one single hospitalization is not the "frequent hospitalizations" requisite under Thun).  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).   No referral to the AOJ for consideration of an extraschedular rating is therefore required.  38 C.F.R. § 3.321(b)(1) (2015).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran already receives TDIU, effective January 7, 2013.  The issue of entitlement to TDIU prior to January 7, 2013 is treated below in Section B of the decision. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating during the periods on appeal.  Consequently, the benefit of the doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  TDIU

An April 2014 rating decision granted the Veteran TDIU, effective January 7, 2013. The Veteran contends that he is entitled to TDIU prior to January 7, 2013, as his service-connected PTSD made it impossible for him to obtain and maintain employment prior to that date.

Under 38 C.F.R. § 4.16, if there is only one disability for which a Veteran is service-connected, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2015).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the Veteran's background, including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2015). 

For the period on appeal (prior to January 7, 2013), the Veteran was service-connected for one disability only - PTSD rated at 30 percent disabling.  The combined service-connected rating for compensation for the period on appeal was 30 percent.  Therefore, the Veteran did not meet the criteria for consideration of TDIU on a schedular basis.

For those Veterans who fail to meet the percentage standards, TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2015).

For a Veteran to ultimately prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

The evidence of record does not establish that the Veteran was unemployable prior to January 7, 2013.  To the contrary, the Veteran worked full time, and often much more than full-time (he reported working "20 hours a day for 44 years") prior to retiring in April 2012.  He worked at the same job for over 20 years, and only moved jobs when his previous employer went out of business.  He repeatedly reported loving his job and excelling at it, and getting along well with co-workers, customers, and supervisors (only in one instance did he report arguments, and those apparently happened at one of the temporary jobs he held back in the 1970s).  See January 2013 VA examination.  He also related that he missed no time at work due to his PTSD.  During repeated VA, the Veteran's PTSD was shown to have no to mild effect on his work activities.  Only the April 2014 opined that the Veteran was no longer able to maintain gainful employment, given the recent increase in his PTSD symptoms.  In sum, to the extent that Veteran complained of PTSD impairment from his service-connected psychiatric disability prior to January 7, 2013, the objective evidence of record does not show that such rendered him unemployable as to warrant extraschedular consideration.     

In sum, the Veteran did not become eligible for TDIU prior to January 7, 2013, on a schedular basis and there is no showing that the Veterans was unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD prior to January 7, 2013.

For the reasons set out above, claim for a grant of TDIU prior to January 7, 2013, must be denied.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
C.  Earlier Effective Date 

The Veteran is seeking an earlier effective date for the grant of service connection for PTSD.  As noted above, in a January 2012 rating decision, the VA RO granted service connection with an evaluation of 30 percent for a PTSD (to include any acquired psychiatric disability) effective June 27, 2011.  Subsequently, in a January 30, 2013 rating decision, the VA RO granted a 70 percent increased disability rating for the Veteran's PTSD, effective January 7, 2013.

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

Generally, the effective date for an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b) (2015).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) (2015), 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

In this case, the claim for service connection for PTSD was received on June 27, 2011.

A review of the post-service treatment records and examinations shows that the earliest evidence reflecting a diagnosis of PTSD was the September 2011 VA examination.

Accordingly, an effective date earlier than June 27, 2011, the date that the Veteran filed his claim for service connection, must be denied.

The Board acknowledges that the Veteran was hospitalized for psychiatric issues from September 1974 to October 1974, and then again from October 1974 to November 1974.  The medical records of evidence show that the Veteran made two suicidal gestures, which resulted in his hospitalizations.  The physicians attending to the Veteran noted that his "3-week history of depression" was due to "breakup with his wife."  The Veteran reported to his doctors that his "feelings of depression" dated back to "his tour of duty in Vietnam in 1968" and that he has experienced a number of "tragedies and losses" since his active service, including the death of his father and the recent loss of a job.  After the loss of a job and his wife leaving him, the Veteran "became severely depressed with anorexia weight loss, suicidal ideation, decrease libido, decrease enthusiasm, increased fatigue and sleeplessness."  Following in-patient individual therapy and a regimen of medication, the Veteran's "depression apparently lifted" and he was discharged.  In sum, while the Veteran related to his physicians that he was depressed since he left service in 1968, none of his treating physicians tied his depression to his active service.  Rather, the Veteran's depression of self-reported three weeks' duration was showed as related to personally traumatic post-service events, such as the loss of a parent, the loss of a job, and the loss of a spouse.  

Again, an effective date earlier than June 27, 2011, the date that the Veteran filed his claim for service connection for PTSD, must be denied.


ORDER

Entitlement to a rating in excess of 30 percent prior to January 7, 2013, and 70 percent thereafter, for PTSD is denied.

Entitlement to a TDIU prior to January 7, 2013, is denied.

Entitlement to an effective date earlier than June 27, 2011, for the grant of service connection for PTSD, is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


